Citation Nr: 0417814	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  97-13 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for an innocently 
acquired psychiatric disorder.  

2.  Entitlement to service connection for a claimed digestive 
disorder.  




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel






INTRODUCTION

The veteran had active duty from March 1968 to October 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 decision by the RO.  

In the August 1995 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for an anxiety neurosis.  The RO 
also denied service connection for post-traumatic stress 
disorder (PTSD), a digestive disorder, a urinary disorder and 
skin rashes.   

The veteran timely appealed the August 1995 rating decision 
with respect to the issues of PTSD, an anxiety neurosis and a 
digestive disorder.  

In a June 1996 rating decision, the RO continued the denial 
of service connection for PTSD and found that new and 
material evidence had not been received to reopen the claim 
of service connection for a psychiatric disorder, other than 
PTSD.  

In January 1997, the veteran filed his claim for "anxiety 
neurosis" and PTSD.  A February 2004 Supplemental Statement 
of the Case (SSOC) was issued that essentially found that new 
and material evidence had been received to reopen the claim 
for an acquired psychiatric disorder to include PTSD.  It 
also continued the denial of service connection for the 
claimed digestive disorder.  

Nevertheless, the Board is required to consider whether the 
veteran has submitted new and material evidence warranting 
the reopening the veteran's claims before considering the 
claim on the merits.  38 U.S.C.A. §§ 5108(b), 7104(b) (West 
2002); Barnett v. Brown, 8 Vet. App 1 (1995).  As such, the 
issues in appellate status are as listed hereinabove.  

The now reopened claim of service connection for an acquired 
psychiatric disorder to include PTSD is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  In a decision promulgated in January 1982, the Board 
upheld the denial of service connection for a nervous 
disorder.  

2.  The evidence received since the Board's March 1980 
decision bears directly and substantially upon the specific 
matter under consideration; and must be considered in order 
to fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the 1982 
decision to reopen the claim of service connection for an 
acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).

The Board believes that the evidence has been developed to 
the extent necessary to determine that new and material 
evidence has been received to reopen the veteran's claim.  


Whether new and material evidence has been received to reopen 
the veteran's claim of service connection for an acquired 
psychiatric disorder

The veteran is seeking service connection for an acquired 
psychiatric disorder, to include PTSD.  He essentially 
contends that his psychiatric symptoms started in 1971 
following his separation from military service in the 
Republic of Vietnam.  

In support of these contentions, the veteran has provided lay 
statements and RO hearing testimony that essentially reflect 
changes in his behavior following his military discharge and 
symptoms of a psychiatric disorder.  

The record reflects that, in a January 1982 decision, the 
Board denied the veteran's claim of service connection for a 
nervous condition.  In that decision, the Board determined 
that the veteran's nervous condition was not shown to be 
related to any incident of service.  

In support of his application to reopen, the veteran has 
submitted private medical records showing that he had been 
receiving ongoing treatment for anxiety.  In a letter dated 
in April 1994, the veteran's physician noted he had been 
treating him since January 1993 and that the veteran's 
anxiety "started while he was a soldier in Vietnam."  

The veteran underwent a VA mental disorders examination in 
April 1994.  On examination, the examiner noted the veteran's 
PTSD symptoms that included subjective complaints of sleep 
difficulty, poor concentration and memory, with objective 
findings of flashbacks, nightmares, and insight impairment.  
The examiner's diagnosis was that of PTSD and general anxiety 
disorder.  

In August 2001, the veteran underwent a VA mental disorders 
(other than PTSD) examination.  The veteran reported no pre-
military psychiatric history.  Diagnostic testing for combat-
related PTSD revealed PTSD and indicated mild symptomatology.  
The examiner's diagnosis was that of generalized anxiety 
disorder and chronic PTSD.  

In a January 2003 VA examination, the examiner referred to 
the veteran's stressors detailed in the August 2001 
examination.  

The examiner opined that "[t]hese stressors, as detailed by 
the veteran and if verified, [met] the criteria as traumatic 
stressors leading to PTSD because they gave rise to fear, 
helplessness, or horror and involved confrontation with an 
event that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others."  

The Board believes that this evidence bears substantially 
upon the specific matters under consideration as it relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen his claim of service connection 
for an innocently acquired psychiatric disorder, to include 
PTSD.  




ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder, the appeal to this extent is allowed, subject 
further action as discussed hereinbelow.  



REMAND

A review of the veteran's DD Form 214 indicates that he 
served as a track mechanic that provided transport of armored 
vehicles to the 1st and 9th Infantry Divisions in the Republic 
of Vietnam.  He received the National Defense Service Medal, 
the Vietnam Service Medal, the Vietnam Campaign Medal, and 
Army Commendation Medal.  

The veteran seeks service connection for PTSD.  There is VA 
medical evidence of a current diagnosis of PTSD.  

While the veteran has submitted an April 1996 stressor 
statement, there is no credible supporting evidence to verify 
his stressors.  Thus, further development of this issue is 
required in order to fairly decide the veteran's claim.  

The requirements for service connection for PTSD are laid out 
at 38 C.F.R. § 3.304(f) (2003).  Under that regulation, 
service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an in-service stressor, 
and credible supporting evidence of the claimed stressor.  

Where the veteran engaged in combat with the enemy, the 
stressor will generally be conceded.  However, since the 
evidence does not support a finding that the veteran engaged 
in combat with the enemy, verification of his reported 
stressors is required.  38 C.F.R. § 3.304(f)(1).  

After that development is completed, the RO should then 
schedule the veteran for the appropriate VA examination in 
order to ascertain if there is a link between any current 
psychiatric disability and events in service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

With respect to the veteran's claim of service connection for 
a digestive disorder, further development is required.  There 
are service medical records showing acute gastroenteritis, as 
well as treatment for colitis.  While the veteran underwent 
an April 1994 VA examination and an August 2001 VA general 
medical examination, neither examiner specifically addressed 
the issue of service connection for a digestive disorder.  
One examiner diagnosed "nervous stomach" but did not offer 
a nexus opinion.  

VA is required to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2003).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

Finally, the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should undertake to review the 
claims file to ensure compliance with the 
mandates of the VCAA.  In particular, 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should take appropriate steps 
to provide the veteran with a PTSD 
Questionnaire in order to obtain a 
detailed history of his claimed stressors 
in service.  The RO should specifically 
request that he provide the names and 
addresses, if known, of any witnesses of 
each stressor event, and also to provide 
any verifying facts and circumstances of 
his alleged combat experiences, 
specifically to include information as to 
the locations and service units involved, 
along with the names of any casualties, 
wounded personnel or witnesses to the 
described events.  The veteran should be 
informed of the necessity of his 
obtaining corroborative evidence of each 
claimed in-service PTSD stressor.  

3.  Then the RO should take appropriate 
steps to prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
unit records and histories, daily staff 
journals, operational reports for the HHB 
5th Battalion 67th Artillery unit for the 
period from June 1969 to October 1970, to 
include reports of rocket attacks and 
sniper attacks while enroute from the US 
Army Depot in Long Binh to Cam Rhan Bay, 
Firebase Diane, and Tan Son Nhut in June 
or July 1969.  The veteran's stressor 
statement should be included in this 
inquiry for the purpose of verification.  

4.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed acquired 
psychiatric disorder.  The claims folder 
must be made available for review by the 
examiner in connection with the 
evaluation.  The examiner should elicit 
from the veteran and record a complete 
clinical history.  Based of his/her 
review of the case, the examiner should 
state whether the veteran meets the 
criteria for a diagnosis of PTSD that 
conforms with DSM-IV and, if so, should 
identify each stressor event that 
supports that diagnosis.  If another 
innocently acquired psychiatric 
disability is identified, then the 
examiner should express an opinion as the 
likelihood that the other current 
disability is due to disease or injury in 
service.  Any opinions expressed by the 
examiner(s) must be accompanied by a 
complete rationale.  

5.  The veteran should be afforded an 
examination in order to determine the 
nature and likely etiology of the claimed 
digestive disorder.  The claims folder 
should be to the examiner for review.  
All indicated testing should be 
performed.  Based on his/her review of 
the case, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran has a current 
digestive disability that is due to the 
gastrointestinal manifestations or other 
disease or injury in service.  The 
rationale for all opinions expressed and 
conclusions reached should be set forth.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim.  If any benefit sought 
continues to be denied, the RO should 
issue a Supplemental Statement of the 
Case to the veteran and afford them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



